DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended by the Applicant to state that “an entirety of the slide rail fixing plate slides inside the slider fixing plate”.  This feature is not disclosed or shown in the application as originally filed.  The specification does not state that the entirety of the slide rail fixing plate slides inside the slider fixing plate.  The only drawing showing the scooter retracted is Fig 6.  The folded seat hides the front end of the scooter and therefore it is not clear that the entire slide rail fixing plate slides inside the slider fixing plate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2012/0193891 (Wu) and US Pub 2012/0193159 (Wu2) in view of CN 111017095A (Tang).
(It is noted that Wu and Wu2 are claiming different features of the same vehicle.  It is further noted that although the Applicant has added new matter to claim 1, the claim has been addressed with respect to prior art.)
Regarding claim 1,  Wu discloses a scooter including a front axle assembly (at front wheels 500), a slide rail fixing plate (10A, B and 30A), a slider fixing plate (20A, B and 30B), and a rear frame (at rear wheels) and the slide rail fixing plate (10A, B and 30A) slides inside the slider fixing plate (20A, B) to complete expansion and contraction (See Fig 6 and Para [0048]).  Although Wu disclose the same seat 300 as shown in Wu2, Wu does not provide details of the seat.  Wu2 discloses that the fixed seat (brackets adjacent rear end portions 20D in Fig 2) is fixed and symmetrically on the rear frame, and is connected to the seat support seat 300 through a rotation plate 100 and the seat support frame 110 is fixed and folded by locking or unlocking the rotation plate (See Para [0033]).  Neither Wu nor Wu2 shows that the entirely of the slide rail fixing plate (10A, B) slides inside the slider fixing plate (20A, B).  However, Tang shows a telescopic rail system for the floor/pedal of a scooter.  Looking at Fig 4 of Tang, rail 3 is shown within rail 4.  (Further, look at Para 4 after the header: SUMMARY OF THE INVENTION in the translation.)  It would have been obvious to modify the rail system of Wu such that it is configured as disclosed by Tang as a simple substitution of one known, equivalent element for another known element to obtain the predictable result of providing a telescopic scooter.
Regarding claim 2, the combination of Wu and Tang discloses a parallel slide rail (See Fig 1 of Wu and Fig 2 of Tang) on the slide rail fixing plate and sets symmetrically in the slider fixing plate (20A, B of Wu and see Fig 2 of Tang) and slides back and forth to complete the telescopic action and further having a spring limit pin (15/16, See Figs 9 and 12 in Wu).
Regarding claim 6, as best understood, the combination of Wu and Wu2 discloses a seat support tube/pipe (unnumbered pipe underneath the seat 300 between the two upper mounting bases 110.  See Figs 2 and 3 of Wu2).
Regarding claim 7, the combination of Wu and Wu2 show that the slider fixing plate is fixed to the rear frame by a fastening plate (See Wu, the first lateral plate between the rear end portions 20D in Fig 2) with a motor (unnumbered but beneath the first lateral plate in Fig 2 of Wu).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2012/0193891 (Wu), US Pub 2012/0193159 (Wu2) and Tang in view of US Pub 2012/0193886 (Wu3).
Regarding claim 8, the combination of Wu and Wu2 discloses that both sides of the front axle assembly are provided with front wheels and front mud tiles.  (See Wu Fig 2), rear wheels arranged symmetrically on both sides of the rear frame and also a handle.  The combination of Wu and Wu2 does not detail the front axle assembly or the handle.  However, Wu3 discloses front vertical shafts 100, 200 set above the front axle assembly with the handle 40 on the front vertical shaft.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616